     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 1 of 52 Page ID #:1



 1     MAYER BROWN LLP
       DALE J. GIALI (SBN 150382)
 2     dgiali@mayerbrown.com
       350 South Grand Avenue, 25th Floor
 3     Los Angeles, CA 90071-1503
       Telephone: (213) 229-9500
 4     Facsimile:    (213) 625-0248
 5     KFIR B. LEVY (SBN 235372)
       klevy@mayerbrown.com
 6     1999 K Street, NW
       Washington, DC 20006
 7     Telephone: (202) 263-3000
       Facsimile: (202) 263-3300
 8
       Attorneys for Plaintiffs Maxell, Ltd. and Maxell
 9     Holdings, Ltd.
10
                          UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
       MAXELL, LTD. AND MAXELL                    CASE NO. 2:21-cv-6758
14     HOLDINGS, LTD.,
                                                  COMPLAINT AND DEMAND
15                        Plaintiffs,             FOR JURY TRIAL
16          v.
                                                  Judge:
17     VIZIO, INC.
18                        Defendant.
19
20
21
22
23
24
25
26
27
28

                                               MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                         CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 2 of 52 Page ID #:2



 1          Plaintiffs Maxell, Ltd. and Maxell Holdings, Ltd. (collectively “Maxell”), by
 2    and through their undersigned counsel, file this complaint under 35 U.S.C. § 271 for
 3    Patent Infringement against Defendant VIZIO, Inc. (“VIZIO” or “Defendant”) and
 4    further alleges as follows, upon actual knowledge with respect to itself and its own
 5    acts, and upon information and belief as to all other matters.
 6                               NATURE OF THE ACTION
 7          1.     This is an action for patent infringement by Maxell. Founded in 1961
 8    as Maxell Electric Industrial Co., Ltd., Maxell is a leading global manufacturer of
 9    information storage media products, including magnetic tapes, optical discs, and
10    battery products such as lithium ion rechargeable micro batteries and alkaline dry
11    batteries, and the company has over 50 years of experience producing industry-
12    leading recordable media and energy products for both the consumer and the
13    professional markets. Maxell is also a leading manufacturer of projectors and lenses
14    and additionally sells various other devices, such as Bluetooth headsets, wireless
15    charging solutions, etc.
16          2.     Maxell has built up an international reputation for excellence and
17    reliability, for pioneering the power supplies and digital recording for today’s mobile
18    and multi-media devices, and leading the electronics industry in the fields of storage
19    media and batteries.
20          3.     Since being one of the first companies to develop alkaline batteries and
21    Blu-ray camcorder discs, Maxell has always assured its customers of industry leading
22    product innovation and is one of the world’s foremost suppliers of memory, power,
23    audio, and visual goods.
24          4.     As more fully described below, in 2009 Hitachi, Ltd. assigned much of
25    its intellectual property to Hitachi Consumer Electronics Co., Ltd., along with a
26    significant portion of its Consumer Business Group, including manufacturing and
27    research and development capabilities of video equipment such as TVs and projectors.
28    Then, in 2013, Hitachi Consumer Electronics Co., Ltd. assigned the intellectual
                                                1
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 3 of 52 Page ID #:3



 1    property, including some of the patents in this case, to Hitachi Maxell, Ltd., which
 2    later assigned the patents to Maxell as a result of a reorganization and name change.
 3    This was an effort to align its intellectual property with the licensing, business
 4    development, and research and development efforts of Maxell, including in the
 5    consumer electronics, mobile and mobile-media device market. Maxell continues to
 6    sell products in the consumer electronics and mobile device market including
 7    wireless charging solutions, wireless flash drives, multimedia players, storage
 8    devices, and headphones. Maxell also maintains intellectual property related to
 9    televisions, computer products, tablets, digital cameras, and mobile phones. As a
10    technology developer and industry leader, and due to its historical and continuous
11    investment in research and development, Maxell owns a portfolio of patents related
12    to such technologies and actively enforces its patents through licensing and, where
13    needed, litigation. Maxell is forced to bring this action against VIZIO as a result of
14    VIZIO’s knowing and ongoing infringement of Maxell’s patents as further described
15    herein.
16          5.     Vizio has been aware of Maxell’s portfolio—and the value of the
17    patents—since at least April 2013, when Vizio entered into a patent licensing
18    agreement with Hitachi Consumer Electronics Co., Ltd. Additionally, Vizio is aware
19    that at least two of its suppliers have entered into license agreements covering
20    Maxell’s portfolio. One of those suppliers licensed the right to use Maxell’s patents
21    in TV products supplied to Vizio from as early as 2011, with the other supplier
22    entering into a license agreement with Maxell in 2016. Vizio is further aware that its
23    license agreement has expired, as has the agreement with the first supplier, thereby
24    leaving the majority of its TV products unlicensed.
25          6.     Additionally, VIZIO has been specifically aware of its infringement of
26    certain of the asserted patents since at least 2018, through correspondence and
27    interactions with Maxell’s licensing agent, which discussed VIZIO’s infringement of
28    those patents. The correspondence included VIZIO’s representatives being provided
                                                2
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 4 of 52 Page ID #:4



 1    with detailed information regarding Maxell’s patents, the developed technology, and
 2    VIZIO’s ongoing use of this patented technology. Through this process, VIZIO’s
 3    representatives requested and received detailed explanations regarding Maxell’s
 4    patents and allegations. Maxell believed that the parties could reach a mutually
 5    beneficial solution and to that end Maxell’s licensing agent considered a potential
 6    business transaction and answered multiple inquiries from VIZIO, including sending
 7    VIZIO claim charts in March 2018.
 8          7.    With that process stalled, Maxell again provided VIZIO with notice of
 9    its infringement of Maxell patents on November 8, 2019, including identifying
10    additional specific patents Maxell believed VIZIO was infringing. Again on July 13,
11    2021 Maxell provided VIZIO with notice of yet more Maxell patents that Maxell
12    believed VIZIO was infringing.
13          8.    Throughout this period, Vizio and Maxell exchanged additional
14    correspondence and information, including exemplary claim charts and proposed
15    licensing terms. Vizio is and has been aware of the value of Maxell’s patents through
16    the prior license agreements with Vizio and its suppliers, and has been confirmed
17    through more recent license agreements, including with Vizio’s competitors. Yet
18    VIZIO elected not to enter into an agreement and has not licensed Maxell’s patents.
19    Instead, VIZIO continued, and continues today, to make, use, sell and offer for sale
20    Maxell’s patented technology without license.
21                                      THE PARTIES
22          9.    Plaintiff Maxell, Ltd. is a Japanese corporation with a registered place
23    of business at 1 Koizumi, Oyamazaki, Oyamazaki-cho, Otokuni-gun, Kyoto, Japan.
24          10.   Plaintiff Maxell Holdings, Ltd. is the parent company of Maxell, Ltd.
25    and is a Japanese corporation with a registered place of business at 1 Koizumi,
26    Oyamazaki, Oyamazaki-cho, Otokuni-gun, Kyoto, Japan.
27          11.   On information and belief, Defendant VIZIO, Inc. is a California
28    company with a principal place of business located at 39 Tesla, Irvine, CA 92628.
                                               3
                                               MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                         CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 5 of 52 Page ID #:5



 1                               NATURE OF THE ACTION
 2          12.    This is a civil action for patent infringement arising under the patent
 3    laws of the United States, 35 U.S.C. §§ 1 et seq.
 4          13.    VIZIO has infringed and continues to infringe, contributed to and
 5    continues to contribute to the infringement of, and/or actively induced and
 6    continues to induce others to infringe Maxell’s U.S. Patent Nos. 10,339,893 (the
 7    “’893 Patent”); 9,578,369 (the “’369 Patent”); 10,321,206 (the “’206 Patent”);
 8    7,986,858 (the “’858 Patent”); 8,107,007 (the “’007 Patent”); 7,730,507 (the “’507
 9    Patent”); and 7,760,213 (the “’213 Patent”) (collectively, “the Asserted Patents”).
10          14.    Maxell is the legal owner by assignment of the Asserted Patents,
11    which were duly and legally issued by the United States Patent and Trademark
12    Office.
13          15.    Maxell seeks injunctive relief and monetary damages.
14                              JURISDICTION AND VENUE
15          16.    Maxell brings this action for patent infringement under the patent laws
16    of the United States, 35 U.S.C. § 271 et seq.
17          17.    This Court has subject matter jurisdiction over the subject matter of
18    this action pursuant to 28 U.S.C. §§ 1331 and 1338(a) because the action arises
19    under the patent laws of the United States.
20          18.    The Court has personal jurisdiction over VIZIO because (1) Maxell’s
21    claims arise in whole or in part from VIZIO’s conduct in California and (2) VIZIO
22    is subject to personal jurisdiction under the provisions of the California Long Arm
23    Statute, Cal. Code. Civ. Proc. § 410.10, by virtue of the fact that, upon information
24    and belief, VIZIO has availed itself of the privilege of conducting and soliciting
25    business within this State, including engaging in at least some of the infringing acts
26    alleged herein through the sales and marketing of infringing products in this State.
27    The allegations and claims set forth in this action arise out of VIZIO’s infringing
28    activities in this State, as well as by others acting as VIZIO’s agents and/or
                                                 4
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 6 of 52 Page ID #:6



 1    representatives, such that it would be reasonable for this Court to exercise
 2    jurisdiction consistent with the principles underlying the U.S. Constitution, and
 3    would not offend traditional notions of fair play and substantial justice.
 4          19.    Upon further information and belief, VIZIO has also established
 5    minimum contacts with this District and regularly transacts and does business
 6    within this District, including advertising, promoting and selling products over the
 7    internet, through intermediaries, representatives and/or agents located within this
 8    District, that infringe Maxell’s patents, which products are then marketed to, sold
 9    to, and accessed by citizens residing within this State and this District. Upon further
10    information and belief, VIZIO has purposefully directed activities at citizens of this
11    State and located within this District.
12          20.    On information and belief, VIZIO has purposefully and voluntarily
13    placed its products into the stream of commerce with the expectation that they will
14    be purchased and used by customers located in the State of California and the
15    Central District of California. On information and belief, VIZIO’s customers in the
16    Central District of California have purchased and used and continue to purchase
17    and use VIZIO’s products.
18          21.    Venue in the Central District of California is proper pursuant to 28
19    U.S.C. §§ 1391 and 1400 because VIZIO, Inc. resides in this District.
20           COUNT I – INFRINGEMENT OF U.S. PATENT NO. 10,339,893
21          22.    Maxell incorporates paragraphs 1-21 above by reference.
22          23.    U.S. Patent No. 10,339,893 (the “’893 Patent,” attached hereto at
23    Exhibit 1) duly issued on July 2, 2019 and is entitled Display Apparatus.
24          24.    Maxell is the owner by assignment of the ’893 Patent and possesses all
25    rights under the ’893 Patent, including the exclusive right to recover for past and
26    future infringement.
27          25.    Defendant has directly infringed one or more claims of the ’893 Patent
28    in this judicial district and elsewhere in California, including at least claims 1, 2, 4,
                                                  5
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 7 of 52 Page ID #:7



 1    5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 19 and 20 literally and/or under the doctrine of
 2    equivalents, by or through making, using, importing, offering for sale and/or selling
 3    their televisions, including by way of example a product known as the M557-G0.
 4          26.    The M557-G0 is a smart television that can display images from
 5    various sources, including broadcasted television content, and externally connected
 6    sources. This is shown in the screenshots below from the M557-G0.
 7
 8
 9
10
11
12
13
14
15
16          27.    The M557-G0 has HDMI and USB ports for receiving and processing
17    image information for display on the display of the television. The M557-G0 is
18    equipped with a USB port, allowing it to display, for example, compressed images
19    stored on an external image apparatus (e.g., camcorder). The M557-G0 includes a
20    central processor or comparable hardware or software that decodes compressed
21    image information (e.g., JPEG, PNG, and GIF) received by the USB port from, for
22    example, a camcorder. The M557-G0 is equipped with an HDMI port, allowing it
23    to display uncompressed images retrieved from, for example, a satellite receiver, a
24    computer, a digital camera or a camcorder. This is shown in the screenshots below
25    from the M557-G0.
26
27
28
                                                 6
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 8 of 52 Page ID #:8



 1
 2
 3
 4
 5
 6
 7
 8
 9
10          28.    The processor in the M557-G0 has a selector that selects displaying the
11    images on the display in response to a user operation on an input device. For
12    example, the M557-G0 has multiple types of inputs (e.g., HDMI, USB, and AV)
13    and responds to user operations (e.g., the selection of “input” source) on an input
14    device (e.g., a remote controller).
15
16
17
18
19
20
21          29.    The M557-G0 also includes the functionality of displaying a slide
22    show of images received from the USB and HDMI ports. For example, when a
23    camcorder containing JPEG images is connected to the USB port of the M557-G0
24    and a user selects the USB port as the input source, in response to an operation by
25    the user for conducting a slide show (e.g., selection of slide show functionality) via
26    a remote controller, the M557-G0 transmits a signal to the camcorder via the USB
27    port causing it to output compressed image information corresponding to still
28    pictures, receives the compressed image information output from the camcorder via
                                                7
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 9 of 52 Page ID #:9



 1    the USB port, decodes the received compressed image information by the central
 2    processor or comparable hardware or software, and conducts a slide show at
 3    predetermined time intervals. This is shown in the screenshots below from the
 4    M557-G0.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
                                              MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                        CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 10 of 52 Page ID #:10



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27           30.   In addition, for example, when a camcorder containing JPEG images is
28     connected to the HDMI port of the M557-G0 and a user selects the HDMI port as
                                             9
                                              MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                        CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 11 of 52 Page ID #:11



 1     the input source, in response to an operation by the user for conducting a slide show
 2     via a remote controller, the M557-G0 transmits a signal to the camcorder via the
 3     HDMI port causing it to decode the JPEG images and output uncompressed images,
 4     receives the uncompressed images from the camcorder via the HDMI port, and
 5     conducts a slide show at predetermined time intervals. This is shown in the
 6     screenshots below from the M557-G0.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 12 of 52 Page ID #:12



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19           31.    The foregoing features and capabilities of the M557-G0, and
20     Defendant’s description and/or demonstration thereof, including in user manuals
21     and advertising, reflect Defendant’s direct infringement by satisfying every element
22     of at least claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 19, and 20 of the ’893
23     Patent, under 35 U.S.C. § 271(a).
24           32.    On information and belief, Defendant further infringes the ’893 Patent
25     through additional products utilizing the same or reasonably similar functionalities
26     as described above with respect to the M557-G0 (collectively, “the ’893 Accused
27     Products”). The ’893 Accused Products include, by way of examples, Vizio’s M-
28     Series Quantum televisions including at least the M65Q6-J09, M706x-H3, and
                                                11
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 13 of 52 Page ID #:13



 1     M70Q6-J03; M-Series televisions including at least the M506x-H9, M80-D3, M70-
 2     D3, M65-D0, M60-C3, and M55-D0; V-Series televisions including at least the
 3     V505-J09, V705-J03, V755-H4, V755-J04; E-Series televisions including at least
 4     the E70u-D3, E65u-D3, E60u-D3, E55-C2, E55u-D0, E55u-D2, E55-D0, E50u-D2,
 5     E48u-D0, E48-D0, E43u-D2, E43-D2, and E40-D0; and the D-Series televisions
 6     including at least the D32h-J09, D40f-J09, D43f-J04, D70-D3, D65u-D2, D65-D2,
 7     D60-D3, D48-D0, D43-D2, D39h-D0, D39hn-D0, and D32hn-D0. These additional
 8     products each include all necessary hardware and operating systems and work as
 9     described above with respect to the M557-G0. Maxell reserves the right to discover
10     and pursue any additional infringing devices that incorporate infringing
11     functionalities. For the avoidance of doubt, the ’893 Accused Products are
12     identified to describe the Defendant’s infringement and in no way limit the
13     discovery and infringement allegations against Defendant concerning other devices
14     that incorporate the same or reasonably similar functionalities.
15           33.    Defendant has indirectly infringed at least claims 1, 2, 4, 5, 6, 7, 9, 10,
16     11, 12, 14, 15, 16, 17, 19, and 20 of the ’893 Patent in this judicial district and
17     elsewhere in the United States by, among other things, actively inducing the use,
18     offering for sale, selling, or importation of at least the ’893 Accused Products.
19     Defendant’s customers who purchase devices and components thereof and operate
20     such devices and components in accordance with Defendant’s instructions directly
21     infringe one or more claims of the ’893 Patent in violation of 35 U.S.C. § 271.
22     Defendant instructs its customers through at least user guides, such as those for the
23     M557-G0 located at the following website: https://cdn.vizio.com/user-
24     manual/PDF/2019/TV/UM/M557-G0_M657-G0_UM-ENG.pdf. Defendant is
25     thereby liable for infringement of the ’893 Patent pursuant to 35 U.S.C. § 271(b).
26           34.    Defendant has indirectly infringed least claims 1, 2, 4, 5, 6, 7, 9, 10,
27     11, 12, 14, 15, 16, 17, 19, and 20 of the ’893 Patent, by, among other things,
28     contributing to the direct infringement of others, including customers of the ’893
                                                  12
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 14 of 52 Page ID #:14



 1     Accused Products by making, offering to sell, or selling, in the United States, or
 2     importing a component of a patented machine, manufacture, or combination, or an
 3     apparatus for use in practicing a patented process, constituting a material part of the
 4     invention, knowing the same to be especially made or especially adapted for use in
 5     infringement of the ’893 Patent, and not a staple article or commodity of commerce
 6     suitable for substantial non-infringing use.
 7           35.    For example, the ’893 Accused Products include an HDMI port and
 8     USB port for receiving images from an external image apparatus such as a digital
 9     camera or camcorder for conducting a slide show at predetermined time intervals.
10     These are components of a patented machine, manufacture, or combination, or an
11     apparatus for use in practicing a patented process. Furthermore, such components
12     are a material part of the invention and upon information and belief are not a staple
13     article or commodity of commerce suitable for substantial non-infringing use. Thus,
14     Defendant is liable for infringement of the ’893 Patent pursuant to 35 U.S.C. §
15     271(c).
16           36.    Defendant has been on notice of the ’893 Patent since at least
17     November 8, 2019. By the time of trial, Defendant will thus have known and
18     intended (since receiving such notice), that its continued actions would actively
19     induce and contribute to actual infringement of at least claims 1, 2, 4, 5, 6, 7, 9, 10,
20     11, 12, 14, 15, 16, 17 19, and 20 of the ’893 Patent.
21           37.    Defendant undertook and continues their infringing actions despite an
22     objectively high likelihood that such activities infringed the ’893 Patent, which has
23     been duly issued by the USPTO, and is presumed valid. For example, since at least
24     November 8, 2019, Defendant has been aware of an objectively high likelihood that
25     its actions constituted and continue to constitute infringement of the ’893 Patent,
26     and that the ’893 Patent is valid. On information and belief, Defendant could not
27     reasonably, subjectively believe that its actions do not constitute infringement of
28     the ’893 Patent, nor could they reasonably, subjectively believe that the patent is
                                                  13
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 15 of 52 Page ID #:15



 1     invalid. Despite that knowledge and subjective belief, and the objectively high
 2     likelihood that its actions constitute infringement, Defendant has continued its
 3     infringing activities. As such, and based on Defendant’s knowledge of the strength
 4     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
 5     forth in this complaint, Defendant willfully infringes the ’893 Patent.
 6           38.     Maxell has been damaged by Defendant’s infringement of the ’893
 7     Patent.
 8               COUNT II – INFRINGEMENT OF U.S. PATENT NO. 9,578,369
 9           39.     Maxell incorporates paragraphs 1-38 above by reference.
10           40.     U.S. Patent No. 9, 578,369 (the “’369 Patent,” attached hereto at
11     Exhibit 2) duly issued on February 21, 2017 and is entitled Portable Terminal,
12     Information Processing Apparatus, Content Display System and Content Display
13     Method.
14           41.     Maxell is the owner by assignment of the ’369 Patent and possesses all
15     rights under the ’369 Patent, including the exclusive right to recover for past and
16     future infringement.
17           42.     Defendant has directly infringed one or more claims of the ’369 Patent
18     in this judicial district and elsewhere in California, including at least claims 1, 2,
19     10, and 11 literally and/or under the doctrine of equivalents, by or through making,
20     using, importing, offering for sale and/or selling their televisions, including by way
21     of example a product known as the M557-G0.
22           43.     The M557-G0 is a television with a display, which can connect to a
23     wireless network to access the internet through its wireless adapter and can receive
24     content through its applications. It can also display broadcast television. The
25     photograph below shows the M557-G0 displaying broadcast television.
26
27
28
                                                  14
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 16 of 52 Page ID #:16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10           44.    The M557-G0 is equipped with a network interface allowing it to
11     communicate with other devices on the same network, such as WiFi enabled mobile
12     terminals such as smartphones. The M557-G0 has a controller for controlling the
13     display unit to display video content, for example, broadcast television. The
14     controller can also terminate displaying the broadcast television and start displaying
15     content acquired from the internet when a communication is conducted between a
16     mobile terminal playing the internet content and the M557-G0. This is shown in the
17     screenshots below from the M557-G0.
18
19
20
21
22
23
24
25
26
27
28
                                                15
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 17 of 52 Page ID #:17



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26           45.   The internet content displayed on the M557-G0 can also be controlled
27     by the mobile terminal (e.g., pause command). The M557-G0 can also be controlled
28     by the mobile terminal to terminate displaying the video content. This is shown in
                                               16
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 18 of 52 Page ID #:18



 1     the screenshots below from the M557-G0.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19           46.    The foregoing features and capabilities of the M557-G0, and
20     Defendant’s description and/or demonstration thereof, including in user manuals
21     and advertising, reflect Defendant’s direct infringement by satisfying every element
22     of at least claims 1, 2, 10, and 11 of the ’369 Patent, under 35 U.S.C. § 271(a).
23           47.    On information and belief, Defendant further infringes the ’369 Patent
24     through additional products utilizing the same or reasonably similar functionalities
25     as described above with respect to the M557-G0 (collectively, “the ’369 Accused
26     Products”). The ’369 Accused Products include, by way of examples Vizio’s M-
27     Series Quantum televisions including at least the M65Q6-J09, M706x-H3, and
28     M70Q6-J03; M-Series televisions including at least the M506x-H9, M80-D3, M70-
                                                 17
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 19 of 52 Page ID #:19



 1     D3, M65-D0, M60-C3, and M55-D0; V-Series televisions including at least the
 2     V505-J09, V705-J03, V755-H4, V755-J04; E-Series televisions including at least
 3     the E70u-D3, E65u-D3, E60u-D3, E55-C2, E55u-D0, E55u-D2, E55-D0, E50u-D2,
 4     E48u-D0, E48-D0, E43u-D2, E43-D2, and E40-D0; and D-Series televisions
 5     including at least the D32h-J09, D40f-J09, D43f-J04, D70-D3, D65u-D2, D65-D2,
 6     D60-D3, D48-D0, D43-D2, D39h-D0, D39hn-D0, and D32hn-D0. These
 7     additional products each include all necessary hardware and operating systems and
 8     work as described above with respect to the M557-G0. Maxell reserves the right to
 9     discover and pursue any additional infringing devices that incorporate infringing
10     functionalities. For the avoidance of doubt, the ’369 Accused Products are
11     identified to describe the Defendant’s infringement and in no way limit the
12     discovery and infringement allegations against Defendant concerning other devices
13     that incorporate the same or reasonably similar functionalities.
14           48.    Defendant has indirectly infringed at least claims 1, 2, 10, and 11 of
15     the ’369 Patent in this judicial district and elsewhere in the United States by, among
16     other things, actively inducing the use, offering for sale, selling, or importation of at
17     least the ’369 Accused Products. Defendant’s customers who purchase devices and
18     components thereof and operate such devices and components in accordance with
19     Defendant’s instructions directly infringe one or more claims of the ’369 Patent in
20     violation of 35 U.S.C. § 271. Defendant instructs its customers through at least user
21     guides, such as those for the M557-G0 located at the following website:
22     https://cdn.vizio.com/user-manual/PDF/2019/TV/UM/M557-G0_M657-G0_UM-
23     ENG.pdf. Defendant is thereby liable for infringement of the ’369 Patent pursuant
24     to 35 U.S.C. § 271(b).
25           49.    Defendant has indirectly infringed at least claims 1, 2, 10, and 11 of
26     the ’369 Patent, by, among other things, contributing to the direct infringement of
27     others, including customers of the ’369 Accused Products by making, offering to
28     sell, or selling, in the United States, or importing a component of a patented
                                                  18
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 20 of 52 Page ID #:20



 1     machine, manufacture, or combination, or an apparatus for use in practicing a
 2     patented process, constituting a material part of the invention, knowing the same to
 3     be especially made or especially adapted for use in infringement of the ’369 Patent,
 4     and not a staple article or commodity of commerce suitable for substantial non-
 5     infringing use.
 6           50.    For example, the ’369 Accused Products include a processor with
 7     software for conducting communication with a mobile terminal to cast the video
 8     content from the mobile terminal to the accused product. These are components of a
 9     patented machine, manufacture, or combination, or an apparatus for use in
10     practicing a patented process. Furthermore, such components are a material part of
11     the invention and upon information and belief are not staple articles or commodities
12     of commerce suitable for substantial non-infringing use. Thus, Defendant is liable
13     for infringement of the ’369 Patent pursuant to 35 U.S.C. § 271(c).
14           51.    Defendant has been on notice of the ’369 Patent since at least March
15     2018. By the time of trial, Defendant will thus have known and intended (since
16     receiving such notice), that its continued actions would actively induce and
17     contribute to actual infringement of at least claims 1, 2, 10, and 11 of the ’369
18     Patent.
19           52.    Defendant undertook and continued its infringing actions despite an
20     objectively high likelihood that such activities infringed the ’369 Patent, which has
21     been duly issued by the USPTO, and is presumed valid. For example, since at least
22     March 2018, Defendant has been aware of an objectively high likelihood that its
23     actions constituted and continue to constitute infringement of the ’369 Patent, and
24     that the ’369 Patent is valid. On information and belief, Defendant could not
25     reasonably, subjectively believe that its actions do not constitute infringement of
26     the ’369 Patent, nor could they reasonably, subjectively believe that the patent is
27     invalid. Despite that knowledge and subjective belief, and the objectively high
28     likelihood that its actions constitute infringement, Defendant has continued its
                                                 19
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 21 of 52 Page ID #:21



 1     infringing activities. As such, and based on Defendant’s knowledge of the strength
 2     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
 3     forth in this complaint, Defendant willfully infringes the ’369 Patent.
 4           53.    Maxell has been damaged by Defendant’s infringement of the ’369
 5     Patent.
 6           COUNT III – INFRINGEMENT OF U.S. PATENT NO. 10,321,206
 7           54.    Maxell incorporates paragraphs 1-53 above by reference.
 8           55.    U.S. Patent No. 10,321,206 (the “’206 Patent,” attached hereto as
 9     Exhibit 3) duly issued on June 11, 2019, and is entitled Method for Switching an
10     Audio/Video Application, Apparatus And Smart TV.
11           56.    Maxell is the owner by assignment of the ’206 Patent and possesses all
12     rights of recovery under the ’206 Patent, including the exclusive right to recover for
13     past and future infringement.
14           57.    Defendant has directly infringed one or more claims of the ’206 Patent
15     in this judicial district and elsewhere in California, including at least claims 1-5, 8-
16     13, and 16-17 literally and/or under the doctrine of equivalents, by or through
17     making, using, importing, offering for sale and/or selling their televisions, including
18     by way of example the products known as the M65Q8-H1.
19           58.    The M65Q8-H1 has several video apps (e.g., Live TV, WatchFree,
20     Vudu, Netflix, Prime Video, Disney+, Xumo, Hulu, and Redbox) that can, for
21     example, be started by instructions received from its remote control.
22
23
24
25
26
27
28
                                                  20
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 22 of 52 Page ID #:22



 1           59.    When a button for the app or input is pressed on the remote control,
 2     the video apps can be switched between one another and an intermediate interface
 3     (e.g., a loading screen) is shown until the target video app is loaded. This is shown
 4     in the screenshots below from the M65Q8-H1.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
       and
18
19
20
21
22
23
24
25
26
27
28
                                                 21
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 23 of 52 Page ID #:23



 1
 2
 3
 4
 5
 6
 7           60.    The foregoing features and capabilities of the M65Q8-H1, and
 8     Defendant’s description and/or demonstration thereof, including in user manuals
 9     and advertising, reflect Defendant’s direct infringement by satisfying every element
10     of at least claims 1-5, 8-13, and 16-17 of the ’206 Patent, under 35 U.S.C. § 271(a).
11           61.    On information and belief, Defendant further infringes the ’206 Patent
12     through additional products utilizing the same or reasonably similar functionalities
13     as described above with respect to the M65Q8-H1 (collectively, “the ’206 Accused
14     Products”). The ’206 Accused Products include, by way of examples, Vizio’s P-
15     Series Quantum X televisions including at least the P65QX-H1, P75QX-H1, and
16     P85QX-H1; P-Series Quantum televisions including at least the P65Q9-H1 and
17     P75Q9-H1; M-Series Quantum televisions including at least the M55Q7-H1,
18     M50Q6-J01, M586x-H1, M55Q6-J01, M65Q6-J09, M65Q7-H1, M65Q8-H1,
19     M55Q7-J01, M706x-H3, and M70Q6-J03; M-Series televisions including at least
20     the M557-G0, and M506x-H9; V-Series televisions including at least the V435-J01,
21     V505-J09, V555-J01, V655-J09, V705-J03, V755-H4, and V755-J04; D-Series
22     televisions including at least the D32h-J09, D40f-J09, and D43f-J04; and OLED
23     televisions including the OLED55-H1 and OLED65-H1. These additional products
24     each include all necessary hardware and operating systems and work as described
25     above with respect to the M65Q8-H1. Maxell reserves the right to discover and
26     pursue any additional infringing devices that incorporate infringing functionalities.
27     For the avoidance of doubt, the ’206 Accused Products are identified to describe the
28     Defendant’s infringement and in no way limit the discovery and infringement
                                              22
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 24 of 52 Page ID #:24



 1     allegations against Defendant concerning other devices that incorporate the same or
 2     reasonably similar functionalities.
 3           62.    Defendant has indirectly infringed at least claims 1-5, 8-13, and 16-17
 4     of the ’206 Patent in this judicial district and elsewhere in the United States by,
 5     among other things, actively inducing the use, offering for sale, selling, or
 6     importation of at least the ’206 Accused Products. Defendant’s customers who
 7     purchase devices and components thereof and operate such devices and components
 8     in accordance with Defendant’s instructions directly infringe one or more claims of
 9     the ’206 Patent in violation of 35 U.S.C. § 271. Defendant instructs its customers
10     through at least user guides, such as those for the M65Q8-H1 located at the
11     following website: https://www.vizio.com/content/dam/vizio/us/en/images/product/
12     2020/tvs/m-series/m55q8-h1/2020_M8-Series_M55Q8-H1_UM-ENG.pdf.
13     Defendant is thereby liable for infringement of the ’206 Patent pursuant to 35
14     U.S.C. § 271(b).
15           63.    Defendant has indirectly infringed at least claims 1-5, 8-13, and 16-17
16     of the ’206 Patent, by, among other things, contributing to the direct infringement
17     of others, including customers of the ’206 Accused Products by making, offering to
18     sell, or selling, in the United States, or importing a component of a patented
19     machine, manufacture, or combination, or an apparatus for use in practicing a
20     patented process, constituting a material part of the invention, knowing the same to
21     be especially made or especially adapted for use in infringement of the ’206 Patent,
22     and not a staple article or commodity of commerce suitable for substantial non-
23     infringing use.
24           64.    For example, the ’206 Accused Products include processor hardware
25     and/or software that is configured to load an intermediate interface and trigger the
26     release of its Audio/Video (AV) decoder hardware and/or software from the current
27     AV application to a new target AV application when switching AV applications.
28     These are components of a patented machine, manufacture, or combination, or an
                                                 23
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 25 of 52 Page ID #:25



 1     apparatus for use in practicing a patented process. Furthermore, such components
 2     are a material part of the invention and upon information and belief are not a staple
 3     article or commodity of commerce suitable for substantial non-infringing use. Thus,
 4     Defendant is liable for infringement of the ’206 Patent pursuant to 35 U.S.C. §
 5     271(c).
 6           65.    Defendant has been on notice of the ’206 Patent since at least July 13,
 7     2021. By the time of trial, Defendant will thus have known and intended (since
 8     receiving such notice), that its continued actions would actively induce and
 9     contribute to actual infringement of at least claims 1-5, 8-13, and 16-17 of the ’206
10     Patent.
11           66.    Defendant undertook and continued its infringing actions despite an
12     objectively high likelihood that such activities infringed the ’206 Patent, which has
13     been duly issued by the USPTO, and is presumed valid. For example, since at least
14     July 13, 2021, Defendant has been aware of an objectively high likelihood that its
15     actions constituted and continue to constitute infringement of the ’206 Patent, and
16     that the ’206 Patent is valid. On information and belief, Defendant could not
17     reasonably, subjectively believe that its actions do not constitute infringement of
18     the ’206 Patent, nor could they reasonably, subjectively believe that the patent is
19     invalid. Despite that knowledge and subjective belief, and the objectively high
20     likelihood that its actions constitute infringement, Defendant has continued its
21     infringing activities. As such, and based on Defendant’s knowledge of the strength
22     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
23     forth in this complaint, Defendant willfully infringes the ’206 Patent.
24           67.    Maxell has been damaged by Defendant’s infringement of the ’206
25     Patent.
26            COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,986,858
27           68.    Maxell incorporates paragraphs 1-67 above by reference.
28           69.    U.S. Patent No. 7,986,858 (the “’858 Patent,” attached hereto at
                                                 24
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 26 of 52 Page ID #:26



 1     Exhibit 4) duly issued on July 26, 2011 and is entitled Imaging Processing
 2     Apparatus and Image Processing Method.
 3             70.   Maxell is the owner by assignment of the ’858 Patent and possesses all
 4     rights of recovery under the ’858 Patent, including the exclusive right to recover for
 5     past and future infringement.
 6             71.   Defendant has directly infringed one or more claims of the ’858 Patent
 7     in this judicial district and elsewhere in California, including at least claim 1
 8     literally and/or under the doctrine of equivalents, by or through making, using,
 9     importing, offering for sale and/or selling their televisions, including by way of
10     example a product known as the M65Q8-H1.
11             72.   The M65Q8-H1 is a television that includes a Spatial Scaling UHD
12     Upscale Engine that enlarges images (e.g., from high-definition resolution to 4K
13     resolution) by using the pixels of a reference frame of a video image (e.g.,
14     television broadcasts, movies, and videos), and calculating luminance data for a
15     high resolution video image (e.g., 4K) by interpolating supplementary luminance
16     data.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  25
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 27 of 52 Page ID #:27



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           73.    The upscaling engine in the M65Q8-H1 performs this upscaling
17     function by setting target pixels in at least one of the frames in the video image to
18     calculate corresponding positions to the target pixels in the reference frame with
19     decimal accuracy (e.g., from pixels of a 1080P HD frame to a 4K Ultra UD frame).
20
21
22
23
24
25
26
27
28
                                                 26
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 28 of 52 Page ID #:28



 1           74.    The upscaling engine in the M65Q8-H1 corrects luminance data based
 2     on the sum of correction amounts calculated from the luminance data (e.g., by
 3     multiplying pixels).
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23           75.    The foregoing features and capabilities of the M65Q8-H1, and
24     Defendant’s description and/or demonstration thereof, including in user manuals
25     and advertising, reflect Defendant’s direct infringement by satisfying every element
26     of at least claim 1 of the ’858 Patent, under 35 U.S.C. § 271(a).
27           76.    On information and belief, Defendant further infringes the ’858 Patent
28
                                                27
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 29 of 52 Page ID #:29



 1     through additional products utilizing the same or reasonably similar functionalities
 2     as described above with respect to the M65Q8-H1 (collectively, “the ’858 Accused
 3     Products”). The ’858 Accused Products include, by way of examples, Vizio’s P-
 4     Series Quantum X televisions including at least the P65QX-H1, P75QX-H1, and
 5     P85QX-H1; P-Series Quantum televisions including at least the P65Q9-H1 and
 6     P75Q9-H1; M-Series Quantum televisions including at least the M55Q7-H1,
 7     M50Q6-J01, M586x-H1, M55Q6-J01, M65Q6-J09, M65Q7-H1, M65Q8-H1,
 8     M55Q7-J01, M706x-H3, and M70Q6-J03; M-Series televisions including at least
 9     the M557-G0, and M506x-H9; V-Series televisions including at least the V435-J01,
10     V505-J09, V555-J01, V655-J09, V705-J03, V755-H4, and V755-J04; D-Series
11     televisions including at least the D32h-J09, D40f-J09, and D43f-J04; and OLED
12     televisions including at least the OLED55-H1 and OLED65-H1. These additional
13     products each include all necessary hardware and operating systems and work as
14     described above with respect to the M65Q8-H1. Maxell reserves the right to
15     discover and pursue any additional infringing devices that incorporate infringing
16     functionalities. For the avoidance of doubt, the ’858 Accused Products are
17     identified to describe the Defendant’s infringement and in no way limit the
18     discovery and infringement allegations against Defendant concerning other devices
19     that incorporate the same or reasonably similar functionalities.
20           77.    Defendant has indirectly infringed at least claim 1 of the ’858 Patent in
21     this judicial district and elsewhere in the United States by, among other things,
22     actively inducing the use, offering for sale, selling, or importation of at least the
23     ’858 Accused Products. Defendant’s customers who purchase devices and
24     components thereof and operate such devices and components in accordance with
25     Defendant’s instructions directly infringe one or more claims of the ’858 Patent in
26     violation of 35 U.S.C. § 271. Defendant instructs its customers through at least user
27     guides, such as those for the M65Q8-H1 located at the following website:
28     https://www.vizio.com/content/dam/vizio/us/en/images/product/2020/tvs/m-series/
                                                  28
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 30 of 52 Page ID #:30



 1     m55q8-h1/2020_M8-Series_M55Q8-H1_UM-ENG.pdf. Defendant is thereby
 2     liable for infringement of the ’858 Patent pursuant to 35 U.S.C. § 271(b).
 3           78.    Defendant has indirectly infringed at least claim 1 of the ’858 Patent,
 4     by, among other things, contributing to the direct infringement of others, including
 5     customers of the ’858 Accused Products by making, offering to sell, or selling, in
 6     the United States, or importing a component of a patented machine, manufacture, or
 7     combination, or an apparatus for use in practicing a patented process, constituting a
 8     material part of the invention, knowing the same to be especially made or especially
 9     adapted for use in infringement of the ’858 Patent, and not a staple article or
10     commodity of commerce suitable for substantial non-infringing use.
11           79.    For example, the ’858 Accused Products include processor hardware
12     and/or software that is configured to enlarge video images using luminance data
13     interpolation. These are components of a patented machine, manufacture, or
14     combination, or an apparatus for use in practicing a patented process. Furthermore,
15     such components are a material part of the invention and upon information and
16     belief are not a staple article or commodity of commerce suitable for substantial
17     non-infringing use. Thus, Defendant is liable for infringement of the ’858 Patent
18     pursuant to 35 U.S.C. § 271(c).
19           80.    Defendant has been on notice of the ’858 Patent since at least July 13,
20     2021. By the time of trial, Defendant will thus have known and intended (since
21     receiving such notice), that its continued actions would actively induce and
22     contribute to actual infringement of at least claim 1 of the ’858 Patent.
23           81.    Defendant undertook and continued its infringing actions despite an
24     objectively high likelihood that such activities infringed the ’858 Patent, which has
25     been duly issued by the USPTO, and is presumed valid. For example, since at least
26     July 13, 2021, Defendant has been aware of an objectively high likelihood that its
27     actions constituted and continue to constitute infringement of the ’858 Patent, and
28     that the ’858 Patent is valid. On information and belief, Defendant could not
                                                 29
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 31 of 52 Page ID #:31



 1     reasonably, subjectively believe that its actions do not constitute infringement of
 2     the ’858 Patent, nor could they reasonably, subjectively believe that the patent is
 3     invalid. Despite that knowledge and subjective belief, and the objectively high
 4     likelihood that its actions constitute infringement, Defendant has continued its
 5     infringing activities. As such, and based on Defendant’s knowledge of the strength
 6     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
 7     forth in this complaint, Defendant willfully infringes the ’858 Patent.
 8           82.     Maxell has been damaged by Defendant’s infringement of the ’858
 9     Patent.
10               COUNT V – INFRINGEMENT OF U.S. PATENT NO. 8,107,007
11           83.     Maxell incorporates paragraphs 1-82 above by reference.
12           84.     U.S. Patent No. 8,107,007 (the “’007 Patent,” attached hereto at
13     Exhibit 5) duly issued on January 31, 2012 and is entitled Image Processing
14     Apparatus.
15           85.     Maxell is the owner by assignment of the ’007 Patent and possesses all
16     rights under the ’007 Patent, including the exclusive right to recover for past and
17     future infringement.
18           86.     Defendant has directly infringed one or more claims of the ’007 Patent
19     in this judicial district and elsewhere in California, including at least claims 1, 10,
20     and 12 literally and/or under the doctrine of equivalents, by or through making,
21     using, importing, offering for sale and/or selling their televisions, including by way
22     of example a product known as the M506x-H9.
23           87.     The M506x-H9 is a television with options to accept predetermined
24     frame rate image signals from a variety of sources such as a DVD player or a cable,
25     through an HDMI, Composite, Ethernet or Antenna ports.
26
27
28
                                                  30
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 32 of 52 Page ID #:32



 1
 2
 3
 4
 5
 6
 7
 8
 9
10           88.    The M506x-H9 has an IQ Active Processor that acquires information
11     about the input image signal such as the source of the signal, resolution, content
12     type, and frame rate. Further, on information and belief, the IQ Active Processor
13     has a frame rate converter for converting the frame rate of the input image signal by
14     processing the input image signal and adjusting the frame rate of the output signal
15     based on the content type.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                31
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 33 of 52 Page ID #:33



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           89.    In addition, on information and belief, the IQ Active Processor detects
17     a motion amount in the input image signal. For example, the M506x-H9 uses “film
18     mode” functionality to detect the motion amount and content and to generate a
19     higher frame rate of the input image signal considering the detected motion amount
20     in the input image signal.
21
22
23
24
25
26
27
28
                                                32
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 34 of 52 Page ID #:34



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14           90.    Further, on information and belief the frame rate converter in the
15     M506x-H9 converts the frame rate of an image signal corresponding to the program
16     on the basis of genre information. For example, the IQ Active processor conducts a
17     frame rate conversion of the input image signal corresponding to the program on
18     the basis of genre information using the “film mode” functionality.
19           91.    The foregoing features and capabilities of the M506x-H9, and
20     Defendant’s description and/or demonstration thereof, including in user manuals
21     and advertising, reflect Defendant’s direct infringement by satisfying every element
22     of at least claims 1, 10, and 12 of the ’007 Patent, under 35 U.S.C. § 271(a).
23           92.    On information and belief, Defendant further infringes the ’007 Patent
24     through additional products utilizing the same or reasonably similar functionalities
25     as described above with respect to the M506x-H9 (collectively, “the ’007 Accused
26     Products”). The ’007 Accused Products include, by way of examples, Vizio’s M-
27     Series Quantum televisions including at least the M65Q6-J09, M706x-H3, and
28     M70Q6-J03; M-Series televisions including at least the M557-G0, M80-D3, M70-
                                                33
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 35 of 52 Page ID #:35



 1     D3, M65-D0, M60-C3, and M55-D0; V-Series televisions including at least the
 2     V505-J09, V705-J03, V755-H4, V755-J04; E-Series televisions including at least
 3     the E70u-D3, E65u-D3, E60u-D3, E55-C2, E55u-D0, E55u-D2, E55-D0, E50u-D2,
 4     E48u-D0, E48-D0, E43u-D2, E43-D2, and E40-D0; and D-Series televisions
 5     including at least the D32h-J09, D40f-J09, D43f-J04, D70-D3, D65u-D2, D65-D2,
 6     D60-D3, D48-D0, D43-D2, D39h-D0, D39hn-D0, and D32hn-D0. These additional
 7     products each include all necessary hardware and operating systems and work as
 8     described above with respect to the M506x-H9. Maxell reserves the right to
 9     discover and pursue any additional infringing devices that incorporate infringing
10     functionalities. For the avoidance of doubt, the ’007 Accused Products are
11     identified to describe the Defendant’s infringement and in no way limit the
12     discovery and infringement allegations against Defendant concerning other devices
13     that incorporate the same or reasonably similar functionalities.
14           93.    Defendant has indirectly infringed at least claims 1, 10, and 12 of the
15     ’007 Patent in this judicial district and elsewhere in the United States by, among
16     other things, actively inducing the use, offering for sale, selling, or importation of at
17     least the ’007 Accused Products. Defendant’s customers who purchase devices and
18     components thereof and operate such devices and components in accordance with
19     Defendant’s instructions directly infringe one or more claims of the ’007 Patent in
20     violation of 35 U.S.C. § 271. Defendant instructs its customers through at least user
21     guides, such as those for the M506x-H9 located at the following website:
22     http://cdn.vizio.com/misc/KBImages/models/m506xh9/2021_M506x-H9_M586x-
23     H1_M706X-H3_UM-ENG.pdf. Defendant is thereby liable for infringement of the
24     ’007 Patent pursuant to 35 U.S.C. § 271(b).
25           94.    Defendant has indirectly infringed at least claims 1, 10, and 12 of the
26     ’007 Patent, by, among other things, contributing to the direct infringement of
27     others, including customers of the ’007 Accused Products by making, offering to
28     sell, or selling, in the United States, or importing a component of a patented
                                                  34
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 36 of 52 Page ID #:36



 1     machine, manufacture, or combination, or an apparatus for use in practicing a
 2     patented process, constituting a material part of the invention, knowing the same to
 3     be especially made or especially adapted for use in infringement of the ’007 Patent,
 4     and not a staple article or commodity of commerce suitable for substantial non-
 5     infringing use.
 6           95.      For example, the ’007 Accused Products include an input unit to which
 7     an image signal is input, an information acquirer for acquiring information
 8     concerning the input image signal, a frame rate converter, and a display unit for
 9     displaying the image. These are components of a patented machine, manufacture, or
10     combination, or an apparatus for use in practicing a patented process. Furthermore,
11     such components are a material part of the invention and upon information and
12     belief are not a staple article or commodity of commerce suitable for substantial
13     non-infringing use. Thus, Defendant is liable for infringement of the ’007 Patent
14     pursuant to 35 U.S.C. § 271(c).
15           96.      Defendant has been on notice of the ’007 Patent since at the latest,
16     November 8, 2019. By the time of trial, Defendant will thus have known and
17     intended (since receiving such notice), that its continued actions would actively
18     induce and contribute to actual infringement of at least claims 1, 10, and 12 of the
19     ’007 Patent.
20           97.      Defendant undertook and continued its infringing actions despite an
21     objectively high likelihood that such activities infringed the ’007 Patent, which has
22     been duly issued by the USPTO, and is presumed valid. For example, since at least
23     November 8, 2019, Defendant has been aware of an objectively high likelihood that
24     its actions constituted and continue to constitute infringement of the ’007 Patent,
25     and that the ’007 Patent is valid. On information and belief, Defendant could not
26     reasonably, subjectively believe that its actions do not constitute infringement of
27     the ’007 Patent, nor could they reasonably, subjectively believe that the patent is
28     invalid. Despite that knowledge and subjective belief, and the objectively high
                                                  35
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 37 of 52 Page ID #:37



 1     likelihood that its actions constitute infringement, Defendant has continued its
 2     infringing activities. As such, and based on Defendant’s knowledge of the strength
 3     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
 4     forth in this complaint, Defendant willfully infringes the ’007 Patent.
 5           98.    Maxell has been damaged by Defendant’s infringement of the ’007
 6     Patent.
 7           COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,730,507
 8           99.    Maxell incorporates paragraphs 1-98 above by reference.
 9           100. U.S. Patent No. 7,730,507 (the “’507 Patent,” attached hereto at
10     Exhibit 6) duly issued on June 1, 2010 and is entitled Broadcast Receiving
11     Apparatus and Starting Method Thereof.
12           101. Maxell is the owner by assignment of the ’507 Patent and possesses all
13     rights under the ’507 Patent, including the exclusive right to recover for past and
14     future infringement.
15           102. Defendant has directly infringed one or more claims of the ’507 Patent
16     in this judicial district and elsewhere in California, including at least claims 1, 2,
17     10, and 13 literally and/or under the doctrine of equivalents, by or through making,
18     using, importing, offering for sale and/or selling their televisions, including by way
19     of example a product known as the M557-G0.
20           103. The Vizio M557-G0 is a smart television that can display programs
21     received via digital broadcasting signal such as from, for example, a connected
22     cable, satellite, or RF antenna. The M557-G0 includes a main board, a timing
23     controller (T-CON) board, and a power board, containing various circuitry and
24     components, as shown below:
25
26
27
28
                                                  36
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 38 of 52 Page ID #:38



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           104. The M557-G0 includes processors that perform instructions such as
17     those performed by its central processing unit for example, and that are contained in
18     the smart television software, also referred to as firmware. The M557-G0 includes
19     audio/video decoder capabilities, such as those performed by its System on Chip
20     (SoC) Sigma HiDTV Pro SX7 processor.
21
22
23
24
25
26
27
28
                                                37
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 39 of 52 Page ID #:39



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            38
                                             MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                       CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 40 of 52 Page ID #:40



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12           105. The M557-G0 contains a first and second waiting mode, called Eco
13     Mode and Quick Start Mode, that are standby power modes that enable the display
14     to power on faster and also turn on when powered from another device, such as
15     when casting onto the TV. The M557-G0 also contains the display, electric power
16     source unit, and remote control signal receiving portion claimed by the ’507 Patent,
17     and operates such that the Eco Mode consumes less power than the Quick Start
18     Mode, as no power is supplied to its second controller and decoder under the Eco
19     Mode.
20
21
22
23
24
25
26
27
28
                                                39
                                                MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                          CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 41 of 52 Page ID #:41



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            40
                                             MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                       CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 42 of 52 Page ID #:42



 1           106. Under information and belief, processor(s) and/or component(s) of the
 2     M557-G0 control the power mode operations of the M557-G0, such as, for
 3     example, a processor or circuitry of the main board and T-CON controller for
 4     controlling the TV’s waiting modes, and a processor or circuitry that is also
 5     configured to be started up by a predetermined OS to control a processing of a
 6     received digital broadcasting signal via a decoder. Actual operation of the Vizio
 7     M557-G0 shows that when the television is powered on, an OS bootstrap loading
 8     screen is shown when the television is configured in Eco Mode as the standby
 9     power mode but not when it is configured in Quick Start Mode as the standby
10     power mode:
11
12
13
14
15
16
17
18
19           107. The foregoing features and capabilities of the M557-G0, and
20     Defendant’s description and/or demonstration thereof, including in user manuals
21     and advertising, reflect Defendant’s direct infringement by satisfying every element
22     of at least claims 1, 2, 10, and 13 of the ’507 Patent, under 35 U.S.C. § 271(a).
23           108. On information and belief, Defendant further infringes the ’507 Patent
24     through additional products utilizing the same or reasonably similar functionalities
25     as described above with respect to the M557-G0 (collectively, “the ’507 Accused
26     Products”). The ’507 Accused Products include, by way of examples, Vizio’s M-
27     Series Quantum televisions including at least the M65Q6-J09, M706x-H3, and
28     M70Q6-J03; M-Series televisions including at least the M506x-H9, M80-D3, M70-
                                                 41
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 43 of 52 Page ID #:43



 1     D3, M65-D0, M60-C3, and M55-D0; V-Series televisions including at least the
 2     V505-J09, V705-J03, V755-H4, V755-J04; E-Series televisions including at least
 3     the E70u-D3, E65u-D3, E60u-D3, E55-C2, E55u-D0, E55u-D2, E55-D0, E50u-D2,
 4     E48u-D0, E48-D0, E43u-D2, E43-D2, and E40-D0; and the D-Series televisions
 5     including at least the D32h-J09, D40f-J09, D43f-J04, D70-D3, D65u-D2, D65-D2,
 6     D60-D3, D48-D0, D43-D2, D39h-D0, D39hn-D0, and D32hn-D0. These additional
 7     products each include all necessary hardware and operating systems and work as
 8     described above with respect to the M557-G0. Maxell reserves the right to discover
 9     and pursue any additional infringing devices that incorporate infringing
10     functionalities. For the avoidance of doubt, the ’507 Accused Products are
11     identified to describe the Defendant’s infringement and in no way limit the
12     discovery and infringement allegations against Defendant concerning other devices
13     that incorporate the same or reasonably similar functionalities.
14           109. Defendant has indirectly infringed at least claims 1, 2, 10, and 13 of
15     the ’507 Patent in this judicial district and elsewhere in the United States by, among
16     other things, actively inducing the use, offering for sale, selling, or importation of at
17     least the ’507 Accused Products. Defendant’s customers who purchase devices and
18     components thereof and operate such devices and components in accordance with
19     Defendant’s instructions directly infringe one or more claims of the ’507 Patent in
20     violation of 35 U.S.C. § 271. Defendant instructs its customers through at least user
21     guides, such as those for the M557-G0 located at the following website:
22     https://cdn.vizio.com/user-manual/PDF/2019/TV/UM/M557-G0_M657-G0_UM-
23     ENG.pdf. Defendant is thereby liable for infringement of the ’507 Patent pursuant
24     to 35 U.S.C. § 271(b).
25           110. Defendant has indirectly infringed least claims 1, 2, 10, and 13 of the
26     ’507 Patent, by, among other things, contributing to the direct infringement of
27     others, including customers of the ’507 Accused Products by making, offering to
28     sell, or selling, in the United States, or importing a component of a patented
                                                  42
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 44 of 52 Page ID #:44



 1     machine, manufacture, or combination, or an apparatus for use in practicing a
 2     patented process, constituting a material part of the invention, knowing the same to
 3     be especially made or especially adapted for use in infringement of the ’507 Patent,
 4     and not a staple article or commodity of commerce suitable for substantial non-
 5     infringing use.
 6           111. For example, the ’507 Accused Products include a remote sensor
 7     configured to receive a remote control signal for operating the display, and a
 8     processor with software for controlling a processing of a received digital
 9     broadcasting signal via a decoder. These are components of a patented machine,
10     manufacture, or combination, or an apparatus for use in practicing a patented
11     process. Furthermore, such components are a material part of the invention and
12     upon information and belief are not a staple article or commodity of commerce
13     suitable for substantial non-infringing use. Thus, Defendant is liable for
14     infringement of the ’507 Patent pursuant to 35 U.S.C. § 271(c).
15           112. Defendant has been on notice of the ’507 Patent since at least July 13,
16     2021. By the time of trial, Defendant will thus have known and intended (since
17     receiving such notice), that its continued actions would actively induce and
18     contribute to actual infringement of at least claims 1, 2, 10, and 13 of the ’507
19     Patent.
20           113. Defendant undertook and continues its infringing actions despite an
21     objectively high likelihood that such activities infringed the ’507 Patent, which has
22     been duly issued by the USPTO, and is presumed valid. For example, since at least
23     July 13, 2021, Defendant has been aware of an objectively high likelihood that its
24     actions constituted and continue to constitute infringement of the ’507 Patent, and
25     that the ’507 Patent is valid. On information and belief, Defendant could not
26     reasonably, subjectively believe that its actions do not constitute infringement of
27     the ’507 Patent, nor could they reasonably, subjectively believe that the patent is
28     invalid. Despite that knowledge and subjective belief, and the objectively high
                                                 43
                                                  MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                            CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 45 of 52 Page ID #:45



 1     likelihood that its actions constitute infringement, Defendant has continued its
 2     infringing activities. As such, and based on Defendant’s knowledge of the strength
 3     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
 4     forth in this complaint, Defendant willfully infringes the ’507 Patent.
 5           114. Maxell has been damaged by Defendant’s infringement of the ’507
 6     Patent.
 7           COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,760,213
 8           115. Maxell incorporates paragraphs 1-114 above by reference.
 9           116. U.S. Patent No. 7,760,213 (the “’213 Patent,” attached hereto at
10     Exhibit 7) duly issued on July 20, 2010 and is entitled Contrast Adjusting Circuitry
11     And Video Display Apparatus Using Same.
12           117. Maxell is the owner by assignment of the ’213 Patent and possesses all
13     rights under the ’213 Patent, including the exclusive right to recover for past and
14     future infringement.
15           118. Defendant has directly infringed one or more claims of the ’213 Patent
16     in this judicial district and elsewhere in California, including at least claim 1
17     literally and/or under the doctrine of equivalents, by or through making, using,
18     importing, offering for sale and/or selling their televisions, including by way of
19     example a product known as the M506x-H9.
20           119. The M506x-H9 is a television that displays a video image based on a
21     video signal using a fixed-pixel type device. The M506x-H9 is equipped with a
22     contrast adjusting circuitry that includes a controller (e.g., IQ Active Processor) and
23     the “Local Contrast” and High Dynamic Range (HDR) (e.g., HDR10 and Dolby
24     Vision) functionalities to automatically adjust the contrast of the video image based
25     on different luminance levels. Further, the IQ Active Processor has a “Black Detail”
26     functionality that performs the black level processing and adjusts the average
27     brightness of the picture (e.g., to compensate for large areas of brightness) and that
28     decreases an output luminance level corresponding to an input luminance level.
                                                  44
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 46 of 52 Page ID #:46



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            45
                                             MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                       CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 47 of 52 Page ID #:47



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            46
                                             MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                       CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 48 of 52 Page ID #:48



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13           120. The foregoing features and capabilities of the M506x-H9, and
14     Defendant’s description and/or demonstration thereof, including in user manuals
15     and advertising, reflect Defendant’s direct infringement by satisfying every element
16     of at least claim 1 of the ’213 Patent, under 35 U.S.C. § 271(a).
17           121. On information and belief, Defendant further infringes the ’213 Patent
18     through additional products utilizing the same or reasonably similar functionalities
19     as described above with respect to the M506x-H9 (collectively, “the ’213 Accused
20     Products”). The ’213 Accused Products include, by way of examples, Vizio’s M-
21     Series Quantum televisions including at least the M65Q6-J09, M706x-H3, and
22     M70Q6-J03; M-Series televisions including at least the M557-G0, M80-D3, M70-
23     D3, M65-D0, M60-C3, and M55-D0; V-Series televisions including at least the
24     V505-J09, V705-J03, V755-H4, V755-J04; E-Series televisions including at least
25     the E70u-D3, E65u-D3, E60u-D3, E55-C2, E55u-D0, E55u-D2, E55-D0, E50u-D2,
26     E48u-D0, E48-D0, E43u-D2, E43-D2, and E40-D0; and D-Series televisions
27     including at least the D32h-J09, D40f-J09, D43f-J04, D70-D3, D65u-D2, D65-D2,
28     D60-D3, D48-D0, D43-D2, D39h-D0, D39hn-D0, and D32hn-D0. These additional
                                                47
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 49 of 52 Page ID #:49



 1     products each include all necessary hardware and operating systems and work as
 2     described above with respect to the M506x-H9. Maxell reserves the right to
 3     discover and pursue any additional infringing devices that incorporate infringing
 4     functionalities. For the avoidance of doubt, the ’213 Accused Products are
 5     identified to describe the Defendant’s infringement and in no way limit the
 6     discovery and infringement allegations against Defendant concerning other devices
 7     that incorporate the same or reasonably similar functionalities.
 8           122. Defendant has indirectly infringed at least claim 1 of the ’213 Patent in
 9     this judicial district and elsewhere in the United States by, among other things,
10     actively inducing the use, offering for sale, selling, or importation of at least the
11     ’213 Accused Products. Defendant’s customers who purchase devices and
12     components thereof and operate such devices and components in accordance with
13     Defendant’s instructions directly infringe one or more claims of the ’213 Patent in
14     violation of 35 U.S.C. § 271. Defendant instructs its customers through at least user
15     guides, such as those for the M506x-H9 located at the following website:
16     http://cdn.vizio.com/misc/KBImages/models/m506xh9/2021_M506x-H9_M586x-
17     H1_M706X-H3_UM-ENG.pdf. Defendant is thereby liable for infringement of the
18     ’213 Patent pursuant to 35 U.S.C. § 271(b).
19           123. Defendant has indirectly infringed at least claim 1 of the ’213 Patent,
20     by, among other things, contributing to the direct infringement of others, including
21     customers of the ’213 Accused Products by making, offering to sell, or selling, in
22     the United States, or importing a component of a patented machine, manufacture, or
23     combination, or an apparatus for use in practicing a patented process, constituting a
24     material part of the invention, knowing the same to be especially made or especially
25     adapted for use in infringement of the ’213 Patent, and not a staple article or
26     commodity of commerce suitable for substantial non-infringing use.
27           124. For example, the ’213 Accused Products include Black Detail, HDR,
28     and Local Contrast functionalities to dynamically control the contrast of video
                                                  48
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 50 of 52 Page ID #:50



 1     images. These are components of a patented machine, manufacture, or combination,
 2     or an apparatus for use in practicing a patented process. Furthermore, such
 3     components are a material part of the invention and upon information and belief are
 4     not a staple article or commodity of commerce suitable for substantial non-
 5     infringing use. Thus, Defendant is liable for infringement of the ’213 Patent
 6     pursuant to 35 U.S.C. § 271(c).
 7           125. Defendant has been on notice of the ’213 Patent since at the latest,
 8     November 8, 2019. By the time of trial, Defendant will thus have known and
 9     intended (since receiving such notice), that its continued actions would actively
10     induce and contribute to actual infringement of at least claim 1 of the ’213 Patent.
11           126. Defendant undertook and continued its infringing actions despite an
12     objectively high likelihood that such activities infringed the ’213 Patent, which has
13     been duly issued by the USPTO, and is presumed valid. For example, since at least
14     November 8, 2019, Defendant has been aware of an objectively high likelihood that
15     their actions constituted and continue to constitute infringement of the ’213 Patent,
16     and that the ’213 Patent is valid. On information and belief, Defendant could not
17     reasonably, subjectively believe that its actions do not constitute infringement of
18     the ’213 Patent, nor could they reasonably, subjectively believe that the patent is
19     invalid. Despite that knowledge and subjective belief, and the objectively high
20     likelihood that its actions constitute infringement, Defendant has continued their
21     infringing activities. As such, and based on Defendant’s knowledge of the strength
22     and value of Maxell’s portfolio due to the prior licensing and negotiation history set
23     forth in this complaint, Defendant willfully infringe the ’213 Patent.
24           127. Maxell has been damaged by Defendant’s infringement of the ’213
25     Patent.
26                                  PRAYER FOR RELIEF
27        WHEREFORE, Maxell prays for relief as follows:
28           1.     A judgment declaring that VIZIO has infringed and is infringing one or
                                                 49
                                                 MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                           CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 51 of 52 Page ID #:51



 1     more claims of the ’893, ’369, ’206, ’858, ’007, ’507, and ’213 Patents;
 2           2.       A judgment awarding Maxell compensatory damages as a result of
 3     VIZIO’s infringement of one or more claims of the ’893, ’369, ’206, ’858, ’007, ’507,
 4     and ’213 Patents, together with interest and costs, consistent with lost profits and in
 5     no event less than a reasonable royalty;
 6           3.       A judgment awarding Maxell treble damages and pre-judgment interest
 7     under 35 U.S.C. § 284 as a result of VIZIO’s willful and deliberate infringement of
 8     one or more claims of the ’893, ’369, ’206, ’858, ’007, ’507, and ’213 Patents;
 9           4.       A judgment declaring that this case is exceptional and awarding Maxell
10     its expenses, costs, and attorneys’ fees in accordance with 35 U.S.C. §§ 284 and 285
11     and Rule 54(d) of the Federal Rules of Civil Procedure;
12           5.       A grant of permanent injunctions enjoining VIZIO from further acts of
13     infringement of one or more claims of the ’893, ’369, ’206, ’858, ’007, ’507, and ’213
14     Patents; and
15           6.       Such other and further relief as the Court deems just and proper.
16                                  JURY TRIAL DEMANDED
17        Maxell hereby demands a trial by jury.
18
        Dated: August 20, 2021                    Respectfully submitted,
19
                                                  MAYER BROWN LLP
20
                                           By: /s/ Kfir B. Levy
21
                                               Kfir B. Levy (State Bar No. 235372)
22                                             1999 K Street, NW
                                               Washington, DC 20006
23                                             Telephone: (202) 263-3000
                                               Facsimile: (202) 263-3300
24                                             klevy@mayerbrown.com
25                                                Dale J. Giali (State Bar No. 150382)
                                                  350 South Grand Avenue, 25th Floor
26                                                Los Angeles, CA 90071-1503
                                                  Telephone: (213) 229-9500
27                                                Facsimile: (213) 625-0248
                                                  dgiali@mayerbrown.com
28
                                                   50
                                                   MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                             CASE NO. 2:21-CV-6758
     Case 2:21-cv-06758 Document 1 Filed 08/20/21 Page 52 of 52 Page ID #:52



 1
                                           Attorneys for Plaintiffs
 2                                         Maxell, Ltd. and Maxell Holdings,
                                           Ltd.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            51
                                             MAXELL, LTD. AND MAXELL HOLDINGS, LTD. COMPLAINT
                                                                       CASE NO. 2:21-CV-6758
